NUMBER 13-03-00527-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


MARK EDWARD JACKSON JR.,                                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 24th District Court
                         of Calhoun County, Texas.


                    ORDER WITHDRAWING RECORD

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

      The mandate in the above numbered and entitled cause was issued on November

10, 2004. The District Attorney of Calhoun County, Texas now requests access to the

record in order to respond to appellant’s request for scientific testing. Having considered

the motion, the Court is of the opinion that the request should be granted. The request to

access the record is hereby granted by order.
       The record, consisting of the clerk’s and reporter’s record, is ordered to be

withdrawn and made available to the Honorable W.A. White, assistant district attorney of

Calhoun County, Texas on this date; he shall make arrangements for delivery of the

record, at his expense, with the Clerk of the Court within five days.

       Furthermore, the Honorable W.A. White is hereby ORDERED to return the

record in cause number 13-03-00527-CR to this Court on or before September 20, 2021,

or, if the Honorable W.A. White is unable to return the record at that time, to file a

response and motion in this Court by notifying this Court of the status of the case and

requesting a further extension on the return of the record.

                                                                        PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
24th day of August, 2021.




                                             2